Title: To Alexander Hamilton from Oliver Wolcott, Junior, 28 July 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Dear Sir
Philad. July 28. 1795
You see that attempts are made to stir up a flame & convulse the country respecting the Treaty: though the actors hitherto are known to be a factious set of men & their followers generally a contemptible mob, yet from the systimatical manner in which they have proceeded and some curious facts which have recently come to my knowledge, I cannot but suspect foul play, by persons not generally suspected.
Every thing is conducted in a mysterious & strange manner by a certain character here; & to my astonishment, I am recently told that Mr. Rutledge has had a tender of the Office of Chief Justice. By the favour of heaven the Comn. is not issued, and now I presume it will not be—but how near ruin & disgrace has the Country been?

Cannot you come & attend the Supreme Court for a few days the next week? A bed at my house is at your command. If you cannot, pray drop me a line. Will you reply briefly to a few questions I lately stated—I care not how briefly. Your ideas upon a system projected essentially by you, will enable me to proceed with less hesitation. Indeed I need some help. There is no Comptroller here as yet & now I have suffered an irreparable loss by the appointment of Mr. Kuhl to be Asst. Cashier of the Bank.
Yours sincerely

Oliv. Wolcott.
Alexr. Hamilton Esqr.

